Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the terminal disclaimer and the amendment filed on 01/30/21, the previous 35 U.S.C 112 (b), second paragraph and the non-statutory double patenting rejections are hereby withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 8, 15. The prior art fails to disclose a method comprising a plurality of steps that include: receiving an account holder identifier and digitized audio data containing a request for an offer from a merchant to account holders to make a purchase from the merchant in exchange for the merchant making a donation to a charity; deriving the request from the digitized audio data; using the derived request to access and retrieve offers each being from a merchant to account holders to make a purchase from the merchant in exchange for the merchant making a donation to a charity; converting each said retrieved offer into a digitized audio file; transmitting the digitized audio file to the transmitter; receiving, in response to the transmitted digitized audio file, a digitized audio data containing a selected one said retrieved offer; deriving the selected one said retrieved offer from the digitized audio data; receiving acknowledgement of: an authorization request for a transaction between the account holder and the merchant making the selected one said retrieved offer; and an authorization response to the authorization request sent from the account issuer corresponding to the account holder to the merchant acquirer corresponding to the merchant; and for each said transaction for which the authorization 

A prior arts of record: Merriman (US PUB: 2013/0103603) relates generally to charitable fundraising and, more particularly, to a system and method for making a charitable donation on a mobile device precipitated by reading a code. While Merriman discloses a method for making a charitable donation on a mobile device, Merriman is silent on “a method comprising a plurality of steps that include: receiving an account holder identifier and digitized audio data containing a request for an offer from a merchant to account holders to make a purchase from the merchant in exchange for the merchant making a donation to a charity; deriving the request from the digitized audio data; using the derived request to access and retrieve offers each being from a merchant to account holders to make a purchase from the merchant in exchange for the merchant making a donation to a charity; converting each said retrieved offer into a digitized audio file; transmitting the digitized audio file to the transmitter; receiving, in response to the transmitted digitized audio file, a digitized audio data containing a selected one said retrieved offer; deriving the selected one said retrieved offer from the digitized audio data; receiving acknowledgement of: an authorization request for a transaction between the account holder and the merchant making the selected one said retrieved offer; and an authorization response to the authorization request sent from the account issuer corresponding to the account holder to the merchant acquirer corresponding to the merchant; and for each said transaction for which the authorization response includes an indicator that the transaction has been authorized by the account issuer .”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697